Title: To George Washington from William Phillips, 11 September 1780
From: Phillips, William
To: Washington, George


                        
                            Sir.
                            New York Septr 11th 1780
                        
                        I have received Your letter of the 20th of August which I should sooner have answered but that I have been
                            very unwell.
                        My Idea of the Parole for Officers of the Troops of Convention being Extended to Europe was only supposing no
                            General Exchange to take place which I, then, saw no likelihood of, nor indeed are my hopes now very flattering upon the
                            subject—If Paroles in the manner I have described are not to take place as it relates to the Officers of the Troops of
                            Convention I shall submit to Sir Henry Clinton that no more indulgencies of that kind pass on either Side, prisoners of
                            War excepted, as the Officers coming from Virginia into New York can only be attended with an idle Expence without any
                            benefit to them.
                        There certainly was nothing definitive done at Amboy respecting Parole Exchanges; My letter to you, Sir,
                            expressed so--The Officers of the Troops of Convention now here on Parole will undoubtedly abide by their Situation—It is
                            not very usual for British Officers to break their Paroles and it is impossible that I should countenance any such
                            Proceeding.
                        His Excellency General Sir Henry Clinton informs me that I am to meet Major General Lincoln at Elizabeth Town
                            on Tuesday next the 19th Instant: I am therefore to request of you, Sir, that you will send me a Permission to carry with
                            me such of my family as I may find necessary upon the occasion, and, also, that the Vessel in which I shall go may be
                            considered as under the protection of its Flag of truce on its Arrival at Elizabeth-Town, during its remaining there, and
                            on its Return. I have the honour to be, Sir, with great personal respect Your Excellency’s most obedient and most humble
                            Servant
                        
                            W. Phillips
                        
                    